Filed 03/29/21 Page 1of1

Case 1:15-cv-03518-GBD Document 60

  

 

UNITED STATES DISTRICT COURT .
SOUTHERN DISTRICT OF NEW YORK “y
wen ee eee ee eee ee ee ee eee Xx A
,
RONALD S. HERBST, i
£
i
Plaintiff,
-against-
NYU HOSPITALS CENTER, both individually, — :
M.D. NIRMAL C. TEJWANI, : 15 Civ. 3518 (GBD)
Defendants. :
X

GEORGE B. DANIELS, District Judge:
The jury trial is adjourned from June 21, 2021 to August 16, 2021. The parties will appear

for a pretrial conference on July 15, 2021 at 10:30 a.m. The joint pretrial order is due by June 18,

2021.

Dated: March 29, 2021
New York, New York

SO ORDERED.

Vorrsy. Bb LD Oradly

GEORG - DANIELS
ITED-STATES DISTRICT JUDGE

 

 

 
